DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 12/21/2021 has been considered.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone discussion with Irina Kostko on January 12, 2022.  The claims are amended as follows:

1. (Currently Amended) A method executable by a computing system comprising a processor in communication with an intravascular pressure measurement device and with a medical imaging instrument, the method comprising: 
- measuring, by the intravascular pressure measurement device, at least one pressure measurement in an artery using an intravascular pressure measurement device; 


- synchronously with measuring the al least one pressure measurement, taking, with a medical imaging instrument, at least one medical image of the artery, wherein each of the at least one pressure measurement has a corresponding synchronous medical image of the artery 

- feeding both the at least one pressure measurement and the at least one medical image to the computing system:

- calculating, by the processor, a flow from the al least one medical image;

- calculating parameters representative of the artery itself and distinct from the flow, wherein each one of the parameters is a polynomial coefficient of a polynomial relationship between a pressure drop and a corresponding flow component, the parameters being calculated from at least two artery pressure drops, which are different, and corresponding flow components, each calculated from the at least one medical image;

- based on the flow and the parameters representative of the artery, calculating a patient-specific hemodynamic parameter of microvascular resistance, at rest or stressed and over the whole heartbeat, during diastole or systole, or other time frames (Rm) and coronary flow reserve (CFR); and 

-providing, by the computing system, the patient-specific hemodynamic parameter to a clinician for decision-making.

This application is in condition for allowance except for the presence of Claims 17 and 18 directed to an invention which was non-elected without traverse.  Accordingly, Claims 17 and 18 have been cancelled.

Allowable Subject Matter
The following is a statement of reasons for the indication that the claims are free of the prior art. More particularly, the prior art of record fails to fairly render unpatentable the claimed invention of a method comprising calculating a parameters representative of the artery itself and distinct from the flow, wherein each one of the parameters is a polynomial coefficient of a polynomial relationship between a pressure drop and a corresponding flow component, the parameters being calculated from at least two artery pressure drops which are different and corresponding flow components, each calculated from the at least one medical image. And based on the flow and the parameters representative of the artery, calculating a patient- specific hemodynamic parameter of microvascular resistance, at rest or stressed and over the whole heartbeat, during diastole or systole, or other time frames (RM) and coronary flow reserve (CFR), in combination with all other claim elements. 

In addition, Applicant's claim amendments obviate the rejection under 35 USC 112. Still further, Applicant's amendment to independent Claim 1 overcomes the rejection under 35 USC 101 because the claimed invention is a practical application of calculating a patient-specific hemodynamic parameter of microvascular resistance and coronary flow reserve (CFR) from synchronously with measuring at least one pressure measurement, taking, with a medical imaging instrument, at least one medical image of the artery, the at least one medical image of the artery being synchronous with the at least one pressure measurement  to provide patient-specific hemodynamic parameter to a clinician for 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892. The examiner can normally be reached Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791